 



Exhibit 10.26
Board Compensation Summary Sheet
     Effective October 1, 2006 each director of the Company who is not a
compensated officer or employee of the Company will receive cash compensation as
follows:

  •   Board member annual retainer of $50,000     •   Presiding Director —
annual retainer of $5,000     •   Board meeting fee for each meeting
attended-$1,500     •   Audit Committee Chairman — annual retainer of $15,000  
  •   Member of the Audit Committee — $2,000 for each meeting attended     •  
Human Resources Committee Chairman — annual retainer of $7,500     •   Chairman
of other Board Committees — annual retainer of $5,000     •   Member of other
Board Committees — $1,500 for each meeting attended

The Board has also established a cash equivalent value for annual equity
compensation for directors of $100,000 and will use a twelve month average share
price as the basis for the awards.

 